Citation Nr: 1441388	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  03-18 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for post-operative residuals of a right shoulder injury with degenerative changes from December 1, 2001, to July 23, 2003. 

2.  Entitlement to an evaluation in excess of 30 percent for post-operative residuals of a right shoulder injury with degenerative changes from September 1, 2003, to July 19, 2007. 

3.  Entitlement to an evaluation in excess of 30 percent for post-operative residuals of a right shoulder injury with degenerative changes from November 1, 2007, to March 23, 2008. 

4.  Entitlement to an evaluation in excess of 30 percent for post-operative residuals of a right shoulder injury with degenerative changes from July 1, 2008, to September 8, 2009. 

5.  Entitlement to an evaluation in excess of 30 percent for post-operative residuals of a right shoulder injury with degenerative changes from December 1, 2009. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1985 to April 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which assigned a temporary total rating evaluation for a period of post-surgical convalescence from July 9, 2001, to September 30, 2001, and reassigned a 20 percent rating evaluation, effective October 1, 2001.  An August 2002 decision review officer decision extended the temporary total evaluation to November 30, 2001.  Thereafter, December 2003, August 2007, and May 2008 rating decisions assigned temporary total evaluations for the periods from July 24, 2003, to September 1, 2003, July 20, 2007, to October 31, 2007, and March 24, 2008 to June 30, 2008, respectively.  A June 2004 rating decision assigned a 30 percent evaluation to the periods between surgical convalescence, effective December 1, 2001.  A December 2009 rating decision, assigned a temporary total evaluation for a period of post-surgical convalescence from September 9, 2009, to November 30, 2009, and reassigned a 30 percent rating evaluation, effective December 1, 2009.  

In a June 2012 decision, the Board denied the issues on appeal.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a April 2014 Memorandum Decision, the Court vacated and remanded the case for compliance with the terms of the memorandum decision.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the Court's April 2014 Memorandum Decision, the Veteran, in August 2014, submitted to the Board additional new evidence consisting of private medical records with regard to his right shoulder.  However, the Veteran specifically indicated that he wanted his case to be remanded to the AOJ for review of this additional evidence, and that he understood that choosing this option would significantly delay the Board's review of his appeal.  Accordingly, the matter must be remanded to the AOJ for review of the new evidence in the first instance.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In addition, all updated VA treatment records, from December 2011, should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated complete VA treatment records from the VA Medical Center in Indianapolis, Indiana, and all associated clinics, for the period of December 2011 to the present.

2.  After completion of the above requested development, and any other development deemed necessary, to include a VA examination or opinion, readjudicate the claims on appeal, with consideration of the additional evidence received since the most recent supplemental statement of the case (SSOC) in April 2012 (to specifically include the private medical records submitted by the Veteran in August 2014).  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC, and afford them the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

